Citation Nr: 1104405	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-35 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of service-
connected disability compensation benefits in the calculated 
amount of $19,830.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the Committee on 
Waivers and Compromises at the Chicago, Illinois, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In April 2010, 
the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  The United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has held, 
however, that the VCAA notification procedures do not apply in 
waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
It is significant to note that chapter 53 of title 38, U.S. Code 
(which governs waiver requests) contains its own decision notice 
provisions.  

VA regulations provide that the effective date of discontinuance 
of compensation payments for a dependent spouse to or for a 
veteran based upon divorce or annulment on or after October 1, 
1982, will be the last day of the month in which the divorce or 
annulment occurred.  See 38 C.F.R. § 3.501(d)(2) (2010).  An 
overpayment is created when a payee has received monetary 
benefits to which he or she is not entitled.  38 C.F.R. § 1.962 
(2010).  

Recovery of overpayment of any benefits shall be waived if there 
is no indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining the 
waiver and recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) 
(2010).  The phrase "Equity and Good Conscience" means arriving 
at a fair decision between the obligor and the government. In 
making this determination, consideration will be given to the 
following elements, which are not all-inclusive:  (1) Fault of 
the debtor, (2) Balancing of faults, (3) Undue hardship, (4) 
Defeat the purpose, (5) Unjust enrichment, (6) Changing position 
to one's detriment.  See 38 U.S.C.A. §  5302; 38 C.F.R. 
§ 1.965(a) (2010)

In this case, the Veteran asserts that the overpayment at issue 
was created as a result of his not having timely informed VA of 
his divorce due to his service-connected psychiatric impairment.  
He contends that he has no memory of the events surrounding his 
divorce in November 1991, including at the time he submitted a 
statement to VA certifying that he was still married in August 
1993.  In support of his request for waiver he submitted copies 
of VA treatment records showing he had received electroconvulsive 
therapy from January 1988 to February 1987.  

The Board notes that the Veteran's assertions raise questions as 
to whether he may be considered to not have been at fault in the 
creation of the debt due to mental incapacity.  The record 
indicates that additional VA treatment records pertinent to this 
claim may exist.  VA medical records are held to be within VA's 
control and are considered to be a part of the record.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
his psychiatric disorder since 1988.  He 
should be specifically requested to 
identify VA treatment and appropriate 
efforts should be taken to obtain all 
pertinent VA treatment records.  After the 
Veteran has signed any appropriate 
releases, all identified pertinent records 
should be obtained and associated with the 
claims folder.  Attempts to procure 
records should be documented in the file.  
If records cannot be obtained, a notation 
to that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
Appropriate consideration should be given 
to all the evidence of record including 
whether the Veteran's fault in the 
creation of the debt is diminished due to 
mental incapacity.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


